Citation Nr: 9921810	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Stevens-Johnson 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Houston Regional Office (RO) June 1996 rating decision which 
denied service connection for Stevens-Johnson syndrome.

In his September 1996 substantive appeal, the veteran 
notified the RO that he wished to have a hearing at the RO 
before a hearing officer.  By letter in February 1997, the RO 
advised him that his hearing was scheduled for March 18, 
1997.  By VA Form 21-4138, received on March 18, 1997, the 
veteran indicated that he wished to cancel his request for a 
hearing.  Thus, the Board will proceed below in accordance 
with the veteran's specific wishes.  38 C.F.R. § 20.704(e) 
(1998).


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran incurred Stevens-Johnson syndrome during active 
service, or that he currently has Stevens-Johnson syndrome.


CONCLUSION OF LAW

The veteran's claim of entitlement for service connection for 
Stevens-Johnson syndrome is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has Stevens-Johnson 
syndrome, and that it began during his period of active 
service.  Thus, he maintains that service connection is 
warranted for Stevens-Johnson syndrome.

Before reaching the merits of the veteran's claim, the 
threshold question is whether the veteran has presented 
evidence that his claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The veteran's complete service medical records are not 
available for review.  The RO contacted the National 
Personnel Records Center (NPRC) regarding these records; 
however, response from the NPRC in December 1996 and January 
1998, regarding a request for a search for service medical 
records, indicated that there were no medical records of the 
veteran on file.  Thus, it appears that any such records in 
existence may have been lost or destroyed.

Where service medical records are not available, the Board's 
obligations to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The only available service medical record is the veteran's 
November 1957 service discharge medical examination report.  
This report does not contain any report of sign or clinical 
finding of Stevens-Johnson syndrome; however, it was noted 
that he had had stomatitis in 1956.

VA outpatient treatment records, dated from August 1986 to 
September 1994, show  that the veteran was assessed as having 
intermittent lethargy in June 1988.  However, they also show 
that the likely etiology of his lethargy was depression, 
historically occurring over the past 4 or 5 years.  In 
November 1988, he was seen with complaints of redness on his 
right knee.  He was assessed as having a history of recurrent 
gout which had resolved.  A March 1996 record shows that he 
had redness in his eyes.  The assessment was diabetic 
retinopathy.

Private medical records, dated in January 1995, show that the 
veteran was diagnosed by J. Ndiyob, M.D., as having diabetes 
mellitus, high blood pressure, gout, and chronic fatigue, 
among other conditions; they do not show any diagnostic 
report of Stevens-Johnson syndrome. 

Private medical records, dated from January 1995 to April 
1996, relate to multiple physical disorders, but they do not 
report any finding or diagnosis pertaining to Stevens-Johnson 
syndrome.  A May 1995 letter from a Texas state 
rehabilitation counselor to the veteran indicates that he had 
certain functional limitations due to a letter from Dr. J. 
Ndiyob.  A November 1995 private medical report shows that 
the veteran has pleural and interstitial fibrotic changes 
consistent with asbestosis.  

Private medical records, dated from February to April 1996, 
show that the veteran reported that he felt tired and that 
his energy was low.  However, these records also show that 
the symptoms were related to depression.

In an undated statement, received in August 1996, the 
veteran's mother reported that the veteran had been 
hospitalized for Stevens-Johnson syndrome during his period 
of active service.

In November 1996, the veteran submitted an undated, color 
photograph of his lower extremities.  In a note written on 
the back of this photograph, it was indicated that the 
photograph showed how his leg appeared during an attack of 
gout.  It was not asserted that the photograph contained a 
depiction of Stevens-Johnson syndrome.  Moreover, even 
assuming arguendo that the photograph depicted the veteran's 
symptoms of Stevens-Johnson syndrome, it would not 
specifically establish they are of service origin, and could 
not itself satisfy the nexus element of a well-grounded 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim of service connection for Stevens-Johnson syndrome.  
There is no competent medical evidence of record which 
establishes that the veteran currently has Stevens-Johnson 
syndrome, much less that it is of service origin.  In 
particular, while his service discharge examination shows 
that he had stomatitis in 1956, it does not reflect any 
clinical finding of Stevens-Johnson syndrome.  In addition, 
although the VA outpatient treatment records show that he was 
lethargic and that he had some redness in his right knee and 
eyes many years post service, such symptoms were not shown to 
be etiologically related to service or in this case 
diagnostic of Stevens-Johnson syndrome.  Rather, they were 
shown to be related to depression, recurrent gout and 
diabetes mellitus.  Likewise, although the private medical 
records, dated from February to April 1996, show that the 
veteran was tired and without energy, they also show that 
these symptoms were likely related to depression.  Moreover, 
the remainder of the private medical records are totally 
devoid of any report or finding of the presence of Stevens-
Johnson syndrome.  Thus, as there is no competent medical 
evidence of record establishing that the veteran currently 
has Stevens-Johnson syndrome of service origin, his claim of 
service connection for Stevens-Johnson syndrome cannot be 
viewed as well grounded under these circumstances.  Caluza, 7 
Vet. App. at 506.

The Board has considered the veteran's contentions, as well 
as the statement from his mother, regarding the etiology of 
his claimed Stevens-Johnson syndrome.  However, as laymen, 
they are not competent to render opinions as to medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the veteran currently has Stevens-Johnson 
syndrome which is of service origin.

Because the veteran's claim for service connection for 
Stevens-Johnson syndrome  is not well grounded, the VA is 
under no duty to assist him in further development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  Likewise, the 
Board finds that the RO has complied with 38 U.S.C.A. § 5103 
(a), and that the veteran has been advised of the evidence 
needed to complete his claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Stevens-Johnson syndrome is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

